DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 has been considered by the examiner.


Claim Status
Claims 1, 3, 5-8, 11, 14, and 16-23 are pending, with claims 1, 3, 5-8, 11, 14, and 16-23  being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
Claims 19 and 22 have been amended and overcome the 35 U.S.C. § 112 rejection to claims 19-22, and so the rejection is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said magnetic field conductor" in line 20. This is unclear as there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 11, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas-Hamilton et al. US5306467, as provided in IDS submitted 09/16/2018, hereinafter Douglas in view of Yu et al. “Controlling the Magnetic Field Distribution on the Micrometer Scale and Generation of Magnetic Bead Patterns for Microfluidic Applications” Langmuir 2011, 27, 5147–5156, hereinafter Yu.
Regarding claim 1, Douglas discloses a device (Fig 1) for insertion into an imaging system (Abstract), the device comprising a receptacle (14) for accommodating a specimen carrier (21) for a specimen therein (Abstract). An arrangement (28) for generating a magnetic field in a region of said receptacle (col 3, lines 1-7). A base body (10) having an upper side wherein a recess (14) is formed (Fig 1) defining said receptacle for said specimen carrier (Fig 2). The arrangement for generating a magnetic field is mounted in said base body (col 4, lines 22-28). The specimen carrier having a flat side (Fig 2A). Said base body also has a lower side (Fig 3), said recess is delimited by a support surface (14) for said specimen carrier (Fig 2). Said support surface is 
Douglas further discloses that accurate measurements of cells and their concentration in a biological sample is important in the medical field (col. 1, lines 14-23).
Douglas does not disclose wherein arrangement for generating a magnetic field including magnetic field conductors arranged below said flat side of said specimen carrier to conduct and direct said magnetic field in a flattened formation in the region of the specimen and said opening, and said magnetic field conductors being arranged apart from said opening to allow light of said opening to pass said magnetic field conductors.
However, Yu is in the analogous art of magnetic cell patterning (Abstract) and discloses (Fig 1c) a microchannel as a specimen carrier, with nickel patterns as magnetic field conductors, and magnets as a magnetic field generator (page 5149, first column, second full paragraph). The magnetic field conductor are arranged below the flat side of the specimen carrier (Fig 1c) to conduct and direct the magnetic field in a flattened formation, along the x-y plane (Fig 4) in the region of the specimen (page 5149, first column, second full paragraph). The arrangement is for use in an imaging system that is both fluorescent and transmissive imaging (Fig. 6B and 6D). The magnetic field conductors are arranged apart from the opening to allow light of the opening to pass the magnetic field conductors (Fig1c and 6b). Magnetic fields from nickel patterns can sort, pattern, and capture cells (page 5147, first column, second paragraph) and the cell capture and patterning can be used as biosensors to detect 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Douglas to incorporate the arrangement for generating a magnetic field and magnetic field conductors of Yu. Doing so would allow the capture and patterning of cells which can detect analytes and screen for toxic reagents as recognized by Yu.

Regarding claim 3, Douglas in view of Yu discloses all of the limitations of claim 1, Douglas discloses wherein said recess is formed to have a rectangular shape (Fig 1).

Regarding claim 8, Douglas in view of Yu discloses all of the limitations of claim 1, Douglas discloses further comprising a fixative element (20) for fixing said specimen carrier in said receptacle (Fig 2).

Regarding claim 11, Douglas in view of Yu discloses all of the limitations of claim 1, Yu discloses wherein said arrangement for generating a magnetic field includes permanent magnets or electromagnets (Yu, page 5149, column 1, second full paragraph).

Regarding claim 17, Douglas discloses a method for analyzing a biological specimen (col 2, lines 35-45), said method comprising applying the specimen to a light conducting specimen carrier (col 2, lines 50-55), placing the specimen carrier in a 
The device further including an arrangement for generating a magnetic flied in a region of said opening (col 3, lines 1-7), inserting the device into a receptacle of an imaging system and analyzing the specimen while utilizing the imaging system (col 2, lines 55-62).
Douglas does not disclose at least one magnetic field conductor to conduct and direct the magnetic field in a flattened formation to the region of said specimen, with said magnetic field conductor being configured to delimit a path allowing said light of said opening to pass said magnetic field conductors unobstructed the magnetic field to the region of said specimen.
However, Yu is in the analogous art of magnetic cell patterning (Abstract) and discloses (Fig 1c) a microchannel as a specimen carrier, with nickel patterns as magnetic field conductors, and magnets as a magnetic field generator (page 5149, first column, second full paragraph). The magnetic field conductor are arranged below the flat side of the specimen carrier (Fig 1c) to conduct and direct the magnetic field in a flattened formation, along the x-y plane (Fig 4) in the region of the specimen (page 5149, first column, second full paragraph). The arrangement is for use in an imaging system that is both fluorescent and transmissive imaging (Fig. 6B and 6D). The magnetic field conductors are arranged apart from the opening to allow light of the opening to pass the magnetic field conductors unobstructed (Fig1c and 6b). Magnetic fields from nickel patterns can sort, pattern, and capture cells (page 5147, first column, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Douglas to incorporate the arrangement for generating a magnetic field and magnetic field conductors of Yu. Doing so would allow the capture and patterning of cells which can detect analytes and screen for toxic reagents as recognized by Yu.

Regarding claim 22, Douglas in view of Yu discloses all of the limitations of claim 17, Yu discloses wherein the at least one magnetic field conductor is arranged below the specimen carrier.

Regarding claim 23, Douglas in view of Yu discloses all of the limitations of claim 1, Yu further discloses wherein the magnetic field conductors are configured to ensure that the magnetic field assumes a planar formation, along the x-y plane, in the region of the specimen (Yu, Fig 4a).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Douglas in view of Yu as applied to claim 1 above, and in further view of "Biotech Sample Holders" Semprex Corporation, captured by www.archive.org on 2/17/2006, hereinafter Semprex.

Semprex is in the analogous art of biotech holders for microscope stages. Semprex discloses biotech sample holders to having a receptacle for accommodating a specimen carrier, 96-well microtider plate, for a specimen therein. The base body, holders, drop down into top plate recess of Semprex biotech stages (first bullet point), and so the edges of the holder can be considered as guiding elements formed on said base body at predetermined position to facilitate insertion of said device into said imaging system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base body of Douglas in view of Yu to incorporate the design of Semprex. Doing so would allow the base body to drop down into top plate recess of biotech stages as recognized by Semprex.

Regarding claim 6, Douglas in view of Yu discloses all of the limitations of claim 1, but does not disclose wherein said recess has an essentially cross-shaped cross section and has a first cube-shaped cavity and a second cube-shaped cavity orthogonally crossing said first cube-shaped and said first cube-shaped cavity has a width and length selected so as to permit said specimen carrier to be placed therein.
Semprex is in the analogous art of biotech holders for microscope stages. The rectangular shaped base body (96-well microtider plate holder) and crossed-shaped 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of Douglas in view of Yu to incorporate the cross-shaped recess of Semprex. Doing so would provide spring clamps for high precision motorized applications and interchangeable holder design as recognized by Semprex.

Regarding claim 7, Douglas in view of Yu in view of Semprex discloses all of the limitations of claim 6, wherein said first cube-shaped cavity defines first and second longitudinal walls and said specimen carrier defines first and second longitudinal edges. The width of said first cube-shaped cavity is so dimensioned that said first and second longitudinal walls lie against corresponding ones of said first and second longitudinal edges when said specimen carrier is placed in said first cube-shaped cavity (Semprex, two slide holder with spring clamp).

Claims 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Douglas in view of Yu in further view of Haines et al. US20050064209A1, hereinafter Haines.
Regarding claim 18, Douglas discloses a device (Fig 1) for insertion into an imaging system (Abstract), the device comprising a receptacle (14) for accommodating a light conducting specimen carrier (21) for a specimen therein (Abstract). A base body (10) having an upper side wherein a recess (14) is formed (Fig 1) defining said receptacle for said specimen carrier (Fig 2). The receptacle having a light passage (18) formed in the base body disposed beneath the specimen carrier (Fig 1). 
An arrangement (28) for generating a magnetic field in a region of said receptacle (col 3, lines 1-7). The arrangement for generating a magnetic field is mounted in said base body (col 4, lines 22-28). The specimen carrier has a flat side (Fig 2A).
Douglas does not disclose at least one magnetic field conductors arranged below said specimen carrier and communicating magnetically with said at least one magnetic element to guide said magnetic field in a flattened formation in said specimen region, and said at least one magnetic field conductor being configured not to overlap said light passage so as not to obstruct light passing through said light passage to or from said specimen region.
However, Yu is in the analogous art of magnetic cell patterning (Abstract) and discloses (Fig 1c) a microchannel as a light conducting specimen carrier, with nickel patterns as magnetic field conductors, and magnets as a magnetic field generator (page 5149, first column, second full paragraph). The magnetic field conductor are arranged 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Douglas to incorporate the arrangement for generating a magnetic field and magnetic field conductors of Yu. Doing so would allow the capture and patterning of cells which can detect analytes and screen for toxic reagents as recognized by Yu.
Douglas in view of Yu does not disclose a specimen carrier having at least one hydrophilic region and at least one hydrophobic region.
However, Haines is in the analogous art of self-fluorescent micro arraying applications (Abstract) Haines discloses a specimen carrier (Fig 1) for placement in a device for insertion into an imaging system (par 12), said device including a receptacle for accommodating the specimen carrier therein, comprising a flat side (Fig 1) having at least one hydrophilic region, wells and hydrophobic region, silicone (par 6). The 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specimen carrier of Douglas in view of Yu to incorporate the hydrophilic region and hydrophobic region of Haines. Doing so would provide patterned and coated substrates used for processes for detecting and assaying biologically relevant probes and targets as recognized by Haines.

Regarding claim 19, Douglas in view of Yu in view of Haines discloses all of the limitations of claim 18, Haines discloses wherein the hydrophilic region of the specimen carrier defines the specimen region (Haines, par 2). Yu discloses at least one magnetic element and the at least one magnetic field conductor are arranged so as to limit the magnetic field to the specimen region (Yu, Fig 6).

Regarding claim 20, Douglas in view of Yu in view of Haines discloses that the at least one magnetic element is mounted in the base body (Douglas, Fig 1) and the at least one magnetic field conductor is mounted beneath a flat side of the specimen carrier (Yu, Fig 1c).

Regarding claim 21, Douglas in view of Yu in view of Haines discloses all of the limitations of claim 20, Yu further discloses wherein the magnetic field conductors are 

Regarding claims 14 and 16, Douglas in view of Yu in view of Haines discloses all of the limitations of claims 18 and 19, Haines further discloses comprising a coating (roughing agent) on said flat side of a hydrophobic material defining said hydrophobic region (par 6).

Response to Arguments
Applicant’s argument, see Remarks, pages 8-12, filed 01/26/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Douglas-Hamilton et al. US5306467, as provided in IDS submitted 09/16/2018, hereinafter Douglas in view of Yu et al. “Controlling the Magnetic Field Distribution on the Micrometer Scale and Generation of Magnetic Bead Patterns for Microfluidic Applications” Langmuir 2011, 27, 5147–5156, hereinafter Yu.
In response to applicant's argument on page 10 of their remarks that the magnets of Douglas has a different purpose then the instant disclosure, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. US-9656271-B2 discloses a sample carrier, and a magnetic field generator and magnetic field conductors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797